Citation Nr: 0107994	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for heart disease, 
including secondary to service-connected post-traumatic 
stress disorder (PTSD) and/or service-connected gout.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for heart 
disease, including secondary to service-connected PTSD.  

In a March 1998 Board remand (which addressed separate issues 
that are no longer before the Board), the issue of 
entitlement to service connection for peripheral neuropathy 
was referred to the RO for appropriate development.  It does 
not appear that the RO has had the opportunity to address the 
issue and it is again referred to the RO for adjudication.  


REMAND

The Board notes that, during the pendency of this appeal, 
there has been a significant change in the law.  
Specifically, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  Among other things, the law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the law, or filed 
before the date of enactment and not yet final as of that 
date.  Therefore, the RO should take appropriate action to 
comply with the notice and duty to assist provisions 
contained in the new law and to ensure the veteran's receipt 
of due process of law.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In his October 1997 claim for service connection for heart 
disease, the veteran asserted that he had been diagnosed with 
a heart murmur upon discharge from service.  In addition, in 
his April 1998 substantive appeal, he reported that he had 
been told by a VA physician that his coronary artery disease 
was related to his service-connected gout.  Subsequently, he 
submitted evidence indicating that his private physician 
believed that the veteran's service-connected PTSD aggravated 
his coronary artery disease.  The RO addressed the issue of 
direct service connection for heart disease, and secondary 
service connection due to PTSD.  However, the RO has not 
addressed the veteran's contention that his heart disease was 
secondary to his service-connected gout.  This should be 
addressed upon remand.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  
2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for a 
heart disorder since his discharge from 
service.  If the veteran smoked during or 
after service, the number of packs smoked 
per week and the number of years he 
smoked should be provided.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.  

3.  The veteran should be provided the 
opportunity to submit an additional 
statement from Thomas E. Patteson, III, 
M.D., which explains the rationale for 
his opinion that the veteran's service-
connected PTSD was "an aggravating 
factor with his underlying illnesses," 
including his coronary artery disease.  
The examiner should be requested to 
discuss why he considers PTSD to have 
aggravated the veteran's coronary artery 
disease.  The examiner should also be 
asked to cite medical literature for 
support of his opinion.  

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since August 1998.  Once obtained, all 
records that are not already contained in 
the file must be associated with the 
claims folder (duplicate records are not 
necessary and should not be placed in the 
file).  

5.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

6.  The veteran should be scheduled for a 
VA examination by a cardiologist to 
determine the relationship between the 
veteran's service-connected PTSD and 
gout, and his non-service-connected 
coronary artery disease.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  A copy of this Remand 
decision should also be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  The examiner should be requested 
to discuss known risk factors for 
coronary artery disease and what 
role they play in this particular 
veteran.   

II.  Is it at least as likely as not 
that the veteran's coronary artery 
disease was proximately due to or 
the result of or aggravated by his 
service-connected PTSD and/or 
service-connected gout?  The 
physician should cite to medical 
literature to support his/her 
opinion.  If the physician agrees or 
disagrees with any other medical 
opinion of record, it would be 
helpful if the reasons were 
discussed.  

III.  If it is concluded that the 
service-connected PTSD and/or 
service-connected gout aggravated 
the heart disease, the degree of 
aggravation should be quantified to 
the extent feasible.  

7.  When the above development has been 
completed, and the provisions of the 
Veterans Claims Assistance Act of 2000 
§ 3, U.S.C. § 5102 (2000) pertaining to 
duty to assist have been fully carried 
out, the RO should review the record and 
readjudicate the claims for entitlement 
to service connection for heart disease, 
including secondary to service-connected 
PTSD and/or service-connected gout.  If 
the determination remains adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


